Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with RCE on 06/04/2021:
Claims 1-16 have been canceled by Applicant.
Claims 17-29 have been examined.
Claims 17 and 27-29 have been amended by Applicant.
Claims 17-29 have been allowed.
Response to Amendment
Specification
Applicant’s amendments to the specification from 06/04/2021 have been acknowledged and considered. 
Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 06/04/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claim 17) from the previous office action.
2.	Applicant’s arguments, in regards to how the claimed “means” are related to the specified “modules and corresponding structures,” have overcome the 112(f) or 112 6th paragraph presumptions to claims 17, 24-26, in regards to the “command and control means;” to claims17-24, 27-29, in regards to the “remote means/plurality of remote means;” in claims 17-18, 24-29, in regards to the “interface means;” in claims 23-24, in regards to the “plurality of agricultural-implement means,” from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s arguments, in regards to how the claimed “means” are related to the specified “modules and corresponding structures,” have overcome the 112(a) or 112 1st paragraph rejections to claims 17-29 from the previous Office Action.
2.	Applicant’s arguments, in regards to how the claimed “means” are related to the specified “modules and corresponding structures,” have overcome the 112(b) or 112 2nd paragraph rejections to claims 17-29 from the previous Office Action.
2.1 	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 17 and 27-29 from the previous Office Action.
	
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims and applicant’s arguments, the examiner was able to find the closest prior art of record, which is Wendte (Pub. No.: US 2015/0223390A1) taken either individually or in combination with other prior art of Steffen (Pub. No.: US 2015/0134210A1), Ehrlich (Pub. No.: US 2007/0038346A1), Schalow (US Pat. No.: 4083047), Mats (Pub. No.: US 2015/0130593A1), Honda (Pub. No.: US 2013/0162442A1), Dix (US Pat. No.: 7591226B2), Henry (Pub. No.: US 2016/0219781A1) and Wendte (Pub. No.: US 2016/0302353A1), who describe a system for planting multiple types of seed and automatically switching between the varieties during planting in a single planting pass of a planting session of row-crop or other planting of an agricultural field; the system that may include a bulk storage system, an on-row storage system, and a charging system that selectively delivers seeds of different varieties from the bulk storage system to the on-row storage system; the system that may include a seed metering system that can be controlled at each of multiple row units to selectively plant different types or varieties of seed based on seed type or variety zones agricultural field, which may correspond to field characteristics defined in a seed variety prescription map.
In regards to claims 17-29, Wendte (Pub. No.: US 2015/0223390A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a first processor coupled to the second transceiver, the first processer adapted to generate command messages based on the control commands; and 
a third transceiver coupled to the first processor, the third transceiver adapted to wirelessly transmit the command messages to the plurality of remote means; and 
wherein, each remote means for providing: 

a second processor adapted to generate a control signal to an agricultural implement based on the command messages that arc designated for the remote means.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662